     Case 2:16-cv-00402-RFB-DJA Document 58 Filed 08/10/20 Page 1 of 3



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 W. Charleston Blvd., #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     AIRMOTIVE INVESTMENTS, LLC
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                     ***
11
     BANK OF AMERICA, N.A.,                 )
12                                          )
                                 Plaintiff, )
13                                          )               Case No. 2:16-cv-00402-RFB-DJA
     vs.                                    )
14                                          )
     FOOTHILLS AT SOUTHERN HIGHLANDS )
15   HOMEOWNERS ASSOCIATION;                )
     AIRMOTIVE INVESTMENTS, LLC;            )
16   ABSOLUTE COLLECTION SERVICES, LLC, )
                                            )
17                            Defendants. )
                                            )
18
                                STIPULATION TO DISMISS IN PART
19
            COMES NOW, Plaintiff, BANK OF AMERICA, N.A. (“BANA”), and Defendant,
20
     AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), by and through their undersigned counsel,
21
     and hereby stipulate and agree as follows:
22
            1.      On February 26, 2016, BANA filed this action seeking various relief related to a
23
                    deed of trust (“Deed of Trust”) recorded against real property commonly known
24
                    as 10691 San Palatina Street, Las Vegas, Nevada 89141(“the “Property”) and a
25
                    homeowners association lien foreclosure sale (“HOA Foreclosure Sale”) related
26
                    thereto.
27
            2.      Pursuant to this action, BANA and Airmotive have disputed the force and effect
28
                                                  Page 1 of 3                            10691 San Palatina
     Case 2:16-cv-00402-RFB-DJA Document 58 Filed 08/10/20 Page 2 of 3



 1                of the HOA Foreclosure Sale upon the Deed of Trust.

 2         3.     BANA and Airmotive have entered into a settlement agreement that resolves all

 3                matters related to the Property as between themselves. The specific terms of the

 4                settlement agreement are confidential but generally involve the payment of agreed

 5                upon consideration by Airmotive to BANA in exchange for a release of any

 6                interest BANA claims in the Property.

 7         4.     The instant matter having been resolved as between BANA and Airmotive, the

 8                instant action shall be dismissed with prejudice as it relates to Airmotive ONLY

 9                with each party bearing its own fees and costs.

10         Dated this   7th    day of August, 2020.

11   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                             AKERMAN, LLP
12
13
      /s/ Timothy E. Rhoda                          /s/ Holly Walker
14   TIMOTHY E. RHODA, ESQ.                        HOLLY WALKER, ESQ.
     Nevada Bar No. 7878                           Nevada Bar No. 14295
15   2810 West Charleston Boulevard, #75           1635 Village Center Circle
     Las Vegas, Nevada 89102                       Las Vegas, NV 89134
16   (702) 254-7775                                702-634-5036
     croteaulaw@croteaulaw.com                     holly.walker@akerman.com
17   Attorney for Defendant                        Attorney for Plaintiff
     Airmotive Investments, LLC                    Bank of America, N.A.
18
19
20                                              IT IS SO ORDERED.

21
                                                By:
22                                              UNITED STATESDISTRICT JUDGE

23
                                                Dated: August 10, 2020
24
25
26
27
28
                                              Page 2 of 3                              10691 San Palatina
     Case 2:16-cv-00402-RFB-DJA Document 58 Filed 08/10/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           7th      day of August, 2020, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   TO DISMISS IN PART to the following parties:

 5         Melanie D Morgan                          Holly Walker
           Akerman LLP                               Akerman LLP
 6         1635 Village Center Cir., Suite 200       1635 Village Center Circle
           Las Vegas, NV 89134                       Las Vegas, NV 89134
 7         (702)634-5005                             702-634-5036
           (702) 380-8572 (fax)                      holly.walker@akerman.com
 8         melanie.morgan@akerman.com                Attorney for Plaintiff
           Attorney for Plaintiff                    Bank of America, N.A.
 9         Bank of America, N.A.
                                                     Mark J. Connot
10         Jamie K Combs                             Fox Rothschild, LLP
           Akerman LLP                               1980 Festival Plaza Drive
11         1635 Village Center Circle, Suite 200     Suite 700
           Las Vegas, NV 89134                       Las Vegas, NV 89135
12         702-634-5007                              702-262-6899
           702-380-8572 (fax)                        mconnot@foxrothschild.com
13         jamie.combs@akerman.com                   Attorney for Defendant
           Attorney for Plaintiff                    Foothills at Southern Highlands HOA
14         Bank of America, N.A.
                                                     Kevin M Sutehall
15         Donna M. Wittig                           Fox Rothschild, LLP
           Akerman LLP                               1980 Festival Plaza Drive
16         1635 Village Center Circle, Suite 200     Suite 700
           Las Vegas, NV 89134                       Las Vegas, NV 89135
17         (702) 634-5000                            (702) 262-6899
           donna.wittig@akerman.com                  ksutehall@foxrothschild.com
18         Attorney for Plaintiff                    Attorney for Defendant
           Bank of America, N.A.                     Foothills at Southern Highlands HOA
19
20
                                                 /s/ Timothy E. Rhoda
21                                               An employee of ROGER P. CROTEAU &
                                                 ASSOCIATES, LTD.
22
23
24
25
26
27
28
                                             Page 3 of 3                               10691 San Palatina
